        Case: 3:12-cv-00057-wmc Document #: 81 Filed: 01/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ALLEN BEDYNEK STUMM,

        Plaintiff,
                                                    Case No. 12-cv-57-wmc
   v.

ROBERT WILKIE,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Robert Wilkie dismissing this case.




        /s/                                             1/7/2021
        Peter Oppeneer, Clerk of Court                        Date
